Citation Nr: 1234163	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for right below knee amputation.

2.  Entitlement to a compensable rating for fracture right femur.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied increased ratings for the above claims.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as due to right below knee amputation and femur impairment, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to service connection for varicose veins of the left lower extremity, to include as secondary to service-connected right below the knee amputation, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's symptoms related to his right below the knee amputation more closely approximates amputation not improvable by prosthesis controlled by natural knee action.

2.  The Veteran reports no current symptoms attributable to residuals of his right femur fracture.

3.  The Veteran's right below the knee amputation and right femur fracture do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no greater, for right below the knee amputation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes (DCs) 5164, 5165 (2011).

2.  The criteria for a compensable disability rating for right femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 4.71a, DC 5255 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Indeed, the grant of a 60 percent rating for the Veteran's right below the knee amputation, in part, is due to the testimony provided at the July 2012 Board hearing.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating for the various claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was afforded a QTC examination in December 2008.  The examination report is thorough and supported by VA outpatient treatment records.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examination provided sufficient information to assess the current severity of the Veteran's right below the knee amputation and right femur fracture residuals.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Right Below the Knee Amputation

In this case, the Veteran has been assigned a 40 percent rating under DC 5165 for amputation at a lower level, permitting prosthesis.  38 C.F.R. § 4.71a, DC 5165 (2011).  The Veteran contends that the current 40 percent rating does not accurately reflect the severity of his current condition.

As will be discussed in greater detail below, review of the pertinent lay and medical evidence indicates that disability associated with the Veteran's right below the knee amputation more closely approximates amputation of the leg not improvable by prosthesis controlled by natural knee action, pursuant to DC 5164.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In that regard, amputation of the leg at a lower level permitting a prosthesis will be rated as 40 percent disabling.  38 C.F.R. § 4.71a, DC 5165 (2011).  Amputation of the leg not improvable by prosthesis controlled by natural knee action will be rated as 60 percent disabling.  38 C.F.R. § 4.71a, DC 5164 (2011).

The evidence of record indicates that in 1985 the Veteran underwent a unilateral right transtibial amputation related to right foot injury, with resulting problems (including osteomyelitis) requiring multiple surgeries.  The Veteran was fitted with a prosthesis and started his own construction business building homes and was fully functional in activities of daily living.  As to the present appeal period, in August or September 2008 the Veteran fell while getting out of the shower and sustained a cut on his right below the knee tibial stump.  After an extended period of time waiting for the wound to heal, he sought treatment in October 2008 with his private physician.  She referred the Veteran to VA.  At the time of his initial treatment with VA two days later, his stump was swollen and his prosthesis would not fit.  In subsequent records, the Veteran reported that prior to the fall he had been independent in ambulation with his prosthesis and was very active, including working in construction into his 70s, playing golf daily, and walking a lot.  Due to the prosthesis problems following the fall, however, the Veteran was unable to ambulate without the use of crutches.  The Veteran was fitted with a new prosthesis in December 2008.  

The Veteran was afforded a QTC examination in December 2008.  The Veteran reported pain and phantom pain with respect to his right below the knee amputation, but denied swelling or redness.  Due to an ill-fitting prosthesis, the Veteran was forced to use a cane for ambulation.  As to his right femur fracture, the Veteran denied pain, bone infection, current treatment, any functional impairment due to the condition, or any complaints regarding his femur.  On examination of the right tibia stump scar, it measured 7 cm by 7 cm and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypogipmentation, hyperpigmentation, abnormal texture, inflammation, edema, or limitation of motion.  Examination of the right femur was within normal limits.  Examination of the stump showed no tenderness, neuroma, circulation problems, swelling, or deformity.  Right hip and knee action was without pain or associated problems.  At that time, x-rays showed no osteomyelitis, an old healed internally fixed proximal femoral fracture, and osteoarthritis of the right hip.  The diagnoses were status post right below knee amputation and fracture right femur.  The examiner indicated that the additional diagnosis of osteoarthritis of the right hip was as likely as not due to the ill fitting prosthesis, for which the Veteran was forced to use a cane.

The Veteran was fitted for another prosthesis in approximately February 2009.  In March 2009, however, the Veteran reported continued problems with the prosthesis.  Specifically, the Veteran reported increased pressure that felt like swelling in his stump or entire right lower extremity after 10 to 15 minutes walking on the prosthesis.  On examination, the residual limb had a decreased callus, but with a very small area of dried skin that showed increased pressure over the distal anterior tibia.  There were no other signs of skin breakdown.  After 10 minutes of walking, the Veteran felt increased pressure and on removing the limb the treatment provider noted that the residual limb was significantly more pale in color and cooler to the touch.  After about one minute these symptoms improved.  The treatment provider believed that the Veteran's standing and walking was cutting blood flow to the limb possibly due to increased pressure.  In May 2009, the Veteran reported that he was unable to use a third prosthesis due to edema pain.  In July 2009, the Veteran stated that he was able to walk only one block before stopping due to prosthesis problems.  Testing in July 2009 confirmed that the Veteran did not have arterial disease that was causing his edema problems.  The Veteran was fitted with another prosthesis in September 2009, but reported that the socket fit felt overly tight after 30 to 45 minutes.  In April 2010, the Veteran was fitted for another prosthesis.  In August 2010, the Veteran reported problems with his new socket and an inability to walk or stand for more than 10 to 20 minutes.  The Veteran's goal was to return to daily gold; however, he had last played 9 holes about one year previously.  The treatment provider indicated that the pain was consistent with vascular claudication.

The Board finds that the evidence of record demonstrates that the Veteran's right below the knee amputation more closely approximates the criteria for an amputation of the leg not improvable by prosthesis controlled by natural knee action and, as such, a 60 percent rating under DC 5164 is appropriate.  Initially, the Board notes that 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As an example, 38 C.F.R. § 4.68 notes that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, DC 5165.   Given the clear intent of DC 5164 to afford individuals with amputation of the leg as opposed to the thigh (i.e. below the knee) a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action, the Board concludes that a 60 percent rating for the Veteran's right below the knee amputation may be contemplated and, in this case, is warranted.  In reaching that conclusion, the Board notes that the Veteran has been fitted for multiple prostheses since 2008 and none have permitted him to return to normal ambulation with the use only of the prosthesis.  As the Veteran testified during his July 2012 Board hearing, he is unable to golf, bowl, cycle, or walk for extended periods of time.  In essence, for any extended period of time outside the house the Veteran must use a wheelchair due to his ongoing problems with his various prostheses.  While medical treatment providers have been unable to pinpoint the precise medical explanation for the problems, they universally agree that the Veteran's problems are medical in nature and residuals of his amputation.  Given the ongoing problems with the fit of the Veteran's prostheses and his testimony that for any extended excursions outside the house that he must use a wheelchair due to his ill-fitting prostheses, the Board concludes that a 60 percent rating is warranted.

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has also considered the possibility of awarding separate disability ratings based on the presence of a surgical scar, noted during the December 2008 QTC examination.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).

However, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68, and as discussed above, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Thus, as the provisions of 38 C.F.R. § 4.71a limit the combined rating for the Veteran's right below the knee amputation to 60 percent, the currently assigned 60 percent disability is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In reaching that conclusion, the Board acknowledges that under DC 5000 findings of osteomyelitis can afford an appellant up to a 100 percent rating.  In this case, however, the December 2008 x-rays specifically found no evidence of osteomyelitis and there is no other evidence of record to suggest the existence of osteomyelitis during the appellate time period.  As such, a higher rating under DC 5000 is not warranted.

The 60 percent rating may be further combined, however, with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  In that regard, the Board acknowledges the December 2008 x-rays showing osteoarthritis of the right hip and the QTC examiner's conclusion that the arthritis was more likely than not related to his right below the knee amputation.  In that regard, DCs 5160 and 5250 permit ratings as high as 90 percent for disabilities of the hip and upper thigh.  Thus, under the amputation rule, a separate rating for the right hip could be warranted not to exceed 90 percent when combined with the 60 percent rating under DC 5164.  In this case, however, the Board concludes that a separate rating for right hip osteoarthritis is not warranted.  

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

A 10 percent evaluation is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a, DC 5251 (2011).  A 10 percent evaluation is assigned with hip flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252 (2011).   A 10 percent evaluation is assigned with limitation of adduction preventing the crossing of legs or limitation of rotation of less than 15 degrees and a 20 percent rating is assigned for limitation of abduction beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2011).  In this case, the Veteran had full range of motion of the right hip during the December 2008 QTC examination and there is no lay or medical evidence showing objective evidence of swelling, muscle spasm, or painful motion of the right hip.  As such a separate rating for osteoarthritis of the right hip is not warranted under DCs 5003, 5251-5253.

Based on the foregoing, the Board concludes that the Veteran's right below the knee amputation symptomatology most closely meets the criteria for a 60 percent rating.  As the Veteran's symptoms have been consistent throughout the appellate time period, staged ratings are not warranted.  Hart, 21 Vet. App. at 505.

Right Femur Fracture

In this case, the Veteran has been assigned a noncompensable rating under DC 5255 for impairment of the femur.  38 C.F.R. § 4.71a, DC 5255 (2011).  As will be discussed in greater detail below, while the issue of entitlement to a compensable rating for right femur fracture has been appropriately appealed to the Board, the Veteran has not asserted increased symptomatology or other problems sufficient to warrant a compensable rating for this disability.

DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  Fracture of the surgical neck, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck with non union, without loose motion, weight bearing preserved with the aid of brace warrants a 60 percent rating; while fracture of the shaft or anatomical neck with non union, with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  38 C.F.R. § 4.71a, DC 5255 (2011).

For a discussion of the facts, please see the above right below the knee amputation section.  In addition, the Board notes that during his July 2012 Board hearing the Veteran indicated that he had a scar on the femur that one could barely see and that he had no problems with residuals of his right femur fracture.  He denied tenderness and stated that the scar did not bother him at all.

The Board concludes that a compensable rating under DC 5255 is not warranted.  As noted above, December 2008 x-rays showed an old healed internally fixed proximal femoral fracture.  There is no evidence of malunion of the femur or unhealed fracture.  Thus, a compensable rating under DC 5255 is not warranted.

A compensable rating for the Veteran's right femur scar also is not warranted.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  As noted, the Veteran consistently has denied tenderness, pain, or any other problems with the femur scar.  During the December 2008 VA examination, the Veteran's right femur scar was 20 cm by 1 cm, without tenderness, disfigurement, ulceration, adherence, instability, tissue, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  As such, a compensable rating for the Veteran's right femur scar is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).

As the Veteran has denied any symptoms with respect to his right femur fracture, the Board concludes that consideration of the applicability of additional DCs would serve no practical purpose.

Based on the foregoing, the Board concludes that a compensable rating for the Veteran's right femur fracture is not warranted.  As the Veteran's symptoms have been consistent throughout the appellate time period, staged ratings are not warranted.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right below the knee amputation and right femur fracture are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right below the knee amputation and right femur fracture with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology during all applicable appellate periods.  Specifically, the Veteran experiences pain, pressure, and the feeling of swelling in his stump when wearing his prosthesis and experiences no symptoms with respect to his right femur fracture.  Thus, the currently assigned 60 percent rating for right below the knee amputation and the noncompensable rating for right femur fracture fully under DCs 5164 and 5255, respectively, fully contemplate the reported symptomatology.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating of 60 percent for right below knee amputation is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a compensable rating for fracture right femur is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


